PER CURIAM.
In the bankruptcy in the court below of Halstead & Co., a corporation, Ware & Son, the appellants, presented a claim, inter alia, for services as architect, rendered to Halstead & Co., a partnership. This claim they averred had been assumed by the bankrupt in a written contract between the corporation and the partnership. The referee allowed the part of the claim here in controversy, but his action was reversed by the court below. From a decree so holding Ware & Son appealed to this court. The opinion of the lower court is reported at 204 Fed. 115, by reference to which a restatement of the facts is avoided. After argument and due consideration this court agrees with the court below that by the writing in question the bankrupt did not assume the rejected claim.
As no principle or precedent is involved, simply the construction of a writing, we limit ourselves to announcing such conclusion and affirming the order of the lower court.